Citation Nr: 1643044	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  10-00 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for left ear hearing loss, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for atrophy of the right testicle with a history of epididymitis and erectile dysfunction.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a bilateral eye disorder, to include loss of visual acuity.

7.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.

8.  Entitlement to special monthly compensation for deafness in the left ear.

9.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD), to include as secondary to service-connected atrophy of the right testicle.


WITNESS AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to March 1990.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2012, the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript of the hearing has been associated with the record.  

In May 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further development.  The case has been returned to the Board for appellate consideration.

The Veteran also filed a notice of disagreement (NOD) with an August 2013 rating decision in which the RO had denied a claim for service connection for depression.  The Veteran perfected the appeal by filing a substantive appeal for the issue following the issuance of a statement of the case (SOC) in December 2014.  That issue was certified as being on appeal to the Board.  Therefore, the issue has been included in this remand.

In addition, the Board notes that, in January 2015, the Veteran perfected an appeal for the issues of entitlement to service connection for a urinary tract infection, a skin disorder, and a sinus disorder.  However, the RO has not transferred jurisdiction of those issues to the Board, as it appears that they may already be scheduling the Veteran for a hearing regarding those issues.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veterans Law Judge who presided over the Veteran's case during a May 2012 hearing is no longer employed at the Board.  In an August 2016 letter, the Veteran was notified of this situation and given the option to request another hearing before a different Veterans Law Judge.  In August 2016, the Veteran responded that he wanted another hearing before the Board at his local RO.  Accordingly, the Veteran should be scheduled for such a hearing. 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2015).



Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




